Case 16-25364        Doc 52     Filed 04/04/19     Entered 04/04/19 12:11:59          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-25364
         Gary L Barnes
         Cynthia L Barnes
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2016.

         2) The plan was confirmed on 11/18/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/20/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/29/2017, 12/07/2018.

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $38,520.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-25364      Doc 52         Filed 04/04/19    Entered 04/04/19 12:11:59                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $11,050.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $11,050.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $2,310.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $581.75
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,891.75

 Attorney fees paid and disclosed by debtor:                 $1,690.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 CREDITORS DISCOUNT & AUDIT       Unsecured         309.00      1,680.90         1,680.90           0.00       0.00
 INTERNAL REVENUE SERVICE         Priority       1,200.00            NA               NA            0.00       0.00
 PRESENCE HEALTH                  Unsecured            NA         276.06           276.06           0.00       0.00
 PRESENCE HEALTH                  Unsecured            NA         124.35           124.35           0.00       0.00
 PRESENCE HEALTH                  Unsecured            NA         149.91           149.91           0.00       0.00
 ASSET MANAGEMENT OUTLET          Unsecured         840.00           NA               NA            0.00       0.00
 ASSOCIATED OPTHALMOLOGISTS       Unsecured         180.00           NA               NA            0.00       0.00
 BANK OF AMERICA                  Unsecured      9,740.00            NA               NA            0.00       0.00
 BMO HARRIS NA                    Unsecured      1,025.00            NA               NA            0.00       0.00
 CAPITAL ONE                      Unsecured      2,200.00            NA               NA            0.00       0.00
 CITIFINANCIAL                    Unsecured      2,207.00            NA               NA            0.00       0.00
 COLLECTION PROFESSIONAL SVCS     Unsecured         300.00           NA               NA            0.00       0.00
 COMCAST CABLE                    Unsecured         508.00           NA               NA            0.00       0.00
 EBI                              Unsecured          75.00           NA               NA            0.00       0.00
 FAMILY MEDICAL GROUP             Unsecured         225.00           NA               NA            0.00       0.00
 FIRST MIDWEST BANK               Unsecured      1,300.00            NA               NA            0.00       0.00
 HEALTH SERVICES SYSTEM           Unsecured         379.00           NA               NA            0.00       0.00
 HOME DEPOT CREDIT SVC/CITICARD   Unsecured      1,580.00            NA               NA            0.00       0.00
 HSBC                             Unsecured         505.00           NA               NA            0.00       0.00
 IRS                              Unsecured           1.00           NA               NA            0.00       0.00
 KCA FINANCIAL SERVICES           Unsecured         270.00           NA               NA            0.00       0.00
 KLSHORE AJMERE                   Unsecured         150.00           NA               NA            0.00       0.00
 NORTHWEST COLLECTORS             Unsecured         785.00           NA               NA            0.00       0.00
 PARKVIEW ORTHOPAEDIC             Unsecured         212.00           NA               NA            0.00       0.00
 PERSONAL FINANCE CO              Unsecured      1,067.00            NA               NA            0.00       0.00
 PROVENA                          Unsecured         300.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-25364       Doc 52        Filed 04/04/19    Entered 04/04/19 12:11:59                  Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim        Principal       Int.
 Name                                 Class   Scheduled        Asserted      Allowed         Paid          Paid
 SILVER CROSS HOSPITAL            Unsecured         700.00             NA           NA             0.00        0.00
 SURGERY CENTER OF JOLIET         Unsecured          75.00             NA           NA             0.00        0.00
 WELLS FARGO AUTO FINANCE/AFG     Unsecured         482.00             NA           NA             0.00        0.00
 WELLS FARGO CARD SERVICES        Unsecured      3,800.00              NA           NA             0.00        0.00
 SPECIALIZED LOAN SERVICING LLC   Secured       26,000.00       25,166.17     25,166.17       8,158.25         0.00
 SPECIALIZED LOAN SERVICING LLC   Secured             0.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                 $0.00                  $0.00
       Mortgage Arrearage                                $25,166.17             $8,158.25                  $0.00
       Debt Secured by Vehicle                                $0.00                 $0.00                  $0.00
       All Other Secured                                      $0.00                 $0.00                  $0.00
 TOTAL SECURED:                                          $25,166.17             $8,158.25                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
        All Other Priority                                       $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                 $2,231.22                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                                $2,891.75
        Disbursements to Creditors                                $8,158.25

 TOTAL DISBURSEMENTS :                                                                           $11,050.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-25364        Doc 52      Filed 04/04/19     Entered 04/04/19 12:11:59            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
